DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species, claims 1-9, 11, 12, and 14-20, in the reply filed on 04/19/2022is acknowledged.

Specification Objections
The disclosure is objected to because of the following informalities: 
Claims 1, 3, 11, 17 and 19 recite “filled opening” is not recited in the original specification.
Appropriate correction is required.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 1, 3, 11, 17 and 19 recite “filled opening” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11, 12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee 20110316072.




    PNG
    media_image1.png
    666
    1269
    media_image1.png
    Greyscale


Regarding claim 1, fig. 5B of Lee discloses a device, comprising: 
a stack structure (fig. 5B) comprising a vertically alternating sequence of electrically conductive structures and electrically insulating structures arranged in tiers (fig. 1L 21/23); 
a stadium structure (fig. 5B) within the stack structure and comprising: 
a first staircase structure having positive slope and comprising first steps comprising first horizontal ends of the tiers (see fig. 5B showing one side is positive slope); and 
a second staircase structure opposing the first staircase structure in a first horizontal direction and having negative slope (see fig. 5B showing the other side is negative slope), the second staircase structure comprising second steps comprising second horizontal ends of the tiers; 
a filled opening horizontally (in light of applicant specification and drawings, see sides of structure of fig. 5B would have been filled as well as 300 interconnects on both side of structure) adjacent a first side of the stadium structure in a second horizontal direction orthogonal to the first horizontal direction; and 
additional electrically conductive structures (a plurality of vertical channels 300 on sides) extending from the stadium structure, through the filled opening, and to at least one string driver device (substrate 11, without substrate, the structure cannot be driver as a structure and as such is a type of string driver device) vertically underlying the stack structure.

Regarding claim 2, fig. 5B of Lee discloses wherein a portion 100 of the stack structure extends in the first horizontal direction across an entire horizontal dimension of the stadium structure in the first horizontal direction.

Regarding claim 3, fig. 5B of Lee discloses wherein the portion of the stack structure is horizontally adjacent a second side of the stadium structure opposing the first side of the stadium structure in the second horizontal direction.

Regarding claim 4, fig. 5B of Lee discloses further comprising an additional stadium structure 500 interposed between the stadium structure and the portion of the stack structure in the second horizontal direction, the additional stadium structure comprising: a first additional staircase structure having positive slope and comprising first additional steps comprising first additional horizontal ends of the tiers; and a second additional staircase structure opposing the first additional staircase structure in the first horizontal direction and having negative slope, the second additional staircase structure comprising second additional steps comprising second additional horizontal ends of the tiers.

Regarding claim 5, fig. 5B of Lee discloses wherein: the first additional steps of the first additional staircase structure are located at different vertical positions within the stack structure than the first steps of the first staircase structure; and the second additional steps of the second additional staircase structure are located at different vertical positions within the stack structure than the second steps of the second staircase structure.

Regarding claim 6, fig. 5B of Lee discloses wherein the filled opening vertically extends completely through the stack structure.

Regarding claim 8, fig. 5B of Lee (as labeled by examiner above) disclose, wherein the at least one string driver device comprises: a first string driver device horizontally adjacent the first staircase structure of the stadium structure in the first horizontal direction; and a second string driver device horizontally adjacent the second staircase structure of the stadium structure in the first horizontal direction.

Regarding claim 9. The device of claim 8, wherein the additional electrically conductive structures comprise: first electrically conductive routing structures 400 extending between and electrically coupling the first string driver device and some of the first steps of the first staircase structure; and second electrically conductive routing structures M2a extending between and electrically coupling the second string driver device and some of the second steps of the second staircase structure.

 

    PNG
    media_image2.png
    685
    1302
    media_image2.png
    Greyscale



Regarding claim 11, fig. 5B of Lee discloses a memory device, comprising: 
a memory array block having an array of memory cells therein, the memory array block comprising tiers each individually comprising: 
a word line structure (see fig. 1L); and an insulating structure vertically adjacent the word line structure (see fig. 1L); 
at least one staircase structure (as labeled by examiner above) having steps comprising horizontal ends of at least some of the tiers of the memory array block; 
conductive contact structures (see those conductive lines on top in fig. 5B) on at least some of the steps of the at least one staircase structure; 
a filled opening (side of stack is filled with vertical contacts) vertically extending completely through the tiers of the memory array block, the filled opening horizontally adjacent the at least one staircase structure in a first horizontal direction and extending across an entire length of the at least one staircase structure in a second horizontal direction perpendicular to the first horizontal direction;
at least one string driver device (substrate is a type string driver device) vertically underlying the memory array block; and 
conductive routing structures (vertical structure of PC1, PC4 and all vertical connecting) extending from the at least one string driver device, through the filled opening, and to the conductive contact structures.

Regarding claim 12, fig. 5B of Lee (as labeled by examiner above) discloses wherein the at least one staircase structure comprises a stadium structure comprising: a first staircase structure; and a second staircase structure in series with the first staircase structure in the first horizontal direction.

Regarding claim 14, fig. 5B of Lee discloses wherein at least one of the steps of the at least one staircase structure is free of one of the conductive contact structures thereon.

Regarding claim 15, fig. 5B of Lee discloses wherein the at least one string driver device comprise at least two string driver devices neighboring opposite horizontally boundaries of the at least one staircase structure than one another.

Regarding claim 16, fig. 5B of Lee discloses wherein: the word line structure of at least one of the tiers of the memory array block is electrically coupled to a first of the at least two string driver devices; and the word line structure of at least one other of the tiers of the memory array block is electrically coupled to a second of the at least two string driver devices (see fig. 5A showing 300 connected to the substrate 11).

Regarding claim 17, fig. 5B of Lee discloses (this necessary the case as the 300 are 3 dimension elements and extends in -x,+x,+y,-y and Z direction) wherein each of the conductive routing structures individually comprises: a first portion horizontally extending, in the second horizontal direction, from one of the conductive contact structures to a location within horizontal boundaries of the filled opening; a second portion vertically extending from the first portion toward the at least one string driver device; and a third portion horizontally extending, in at least the first horizontal direction, from the second portion to the at least one string driver device.

Regarding claim 18, fig. 5B of Lee discloses further comprising at least one additional staircase structure (that of 300) extending in parallel with the at least one staircase structure in the first horizontal direction.


    PNG
    media_image3.png
    520
    587
    media_image3.png
    Greyscale

Regarding claim 1, fig. 9A/fig. 5B of Lee discloses an electronic system, comprising: 
an input device 1223; 
an output device 1225; 
a processor device 1222 operably connected to the input device and the output device; and
a memory device 1210 operably connected to the processor device and comprising: 
a stack structure comprising tiers each comprising a conductive structure and an insulating structure vertically adjacent the conductive structure (see fig. 1L);
 string drivers (as labeled by examiner, as first and second string drivers) vertically underlying the stack structure; 
a staircase structure within the stack structure and comprising steps comprising horizontal ends of the tiers; 
a filled opening horizontally adjacent the staircase structure and vertically extending completely through the stack structure; 
conductive contact structures (PC1, PC4) vertically extending from at least some of the steps of the staircase structure; and 
conductive routing structures (horizontal structures connected to 300 are considered as such) extending from the conductive contact structures (see fig. 5B showing connection to PC1/pC4), through the filled opening, and to one or more of the string drivers.

Regarding claim 20, bottom of par [0098] of Lee discloses wherein the memory device comprises a 3D NAND Flash memory device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.


Regarding claim 7, Lee discloses claim 1, but does not discloses wherein the electrically conductive structures of the stack structure comprise tungsten.
However, it would have been obvious to form a device of Lee comprising wherein the electrically conductive structures of the stack structure comprise tungsten in order to use metal as a electrically conductive structure to reduce resistance as opposed to semiconductor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829